      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


DANIEL R. GRIFFIN                        :
                                         :
                   Plaintiff,            :          CIVIL ACTION NO.
                                         :
vs.                                      :          1:20-CV-0584-CC-LTW
                                         :
MEGAN J. BRENNAN,                        :
Postmaster General                       :
United States Postal Service,            :
                                         :
                   Defendant.            :

                                OPINON AND ORDER

      This matter is before the Court on the Non-Final Report and

Recommendation (the “R&R”) [Doc. No. 31] issued by Magistrate Judge Linda T.

Walker on January 12, 2021.         Magistrate Judge Walker recommends that

Defendant’s Motion to Dismiss [Doc. No. 13] be denied. For the reasons stated

herein, the Court adopts the R&R with modifications.

I.    BACKGROUND

      Plaintiff Daniel R. Griffin (“Plaintiff”), who is proceeding pro se, brings this

action against Defendant Megan J. Brennan, Postmaster General of the United

States Postal Service (“Defendant” or “Postmaster”), pursuant to Title VII of the

Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et seq.

Plaintiff asserts claims for race discrimination, retaliation, and a hostile work
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 2 of 13




environment.     Defendant moves the Court to dismiss Plaintiff’s Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim

upon which relief can be granted. As stated above, Magistrate Judge Walker

recommends that the Court deny the Motion to Dismiss. Defendant has filed

timely objections to the R&R, which are ripe for the Court’s consideration.

II.   STANDARD OF REVIEW

      After reviewing a magistrate judge’s findings and recommendations

submitted pursuant to 28 U.S.C. § 636(b)(1)(B), a district judge may accept, reject,

or modify the findings or recommendations. 28 U.S.C. § 636(b)(1); see also Fed. R.

Civ. P. 72(b)(3). A party challenging a report and recommendation must “file . . .

written objections which shall specifically identify the portions of the proposed

findings and recommendation to which objection is made and the specific basis

for objection.” Macort v. Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006) (citation

and internal quotation marks omitted); see also Fed. R. Civ. P. 72(b)(2). A district

judge “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”

Jeffrey S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation

omitted). The district judge must “give fresh consideration to those issues to

which specific objection has been made by a party.” Id. “Frivolous, conclusive, or

general objections need not be considered by the district court.” Marsden v.


                                          2
       Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 3 of 13




Moore, 847 F.2d 1536, 1548 (11th Cir. 1988) (citation omitted). Those portions of a

report and recommendation to which an objection has not been made are reviewed

for plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983); see

also Fed. R. Civ. P. 72(a).

III.   DISCUSSION

       In the instant case, Defendant objects on four grounds to the R&R. First,

Defendant argues that the Magistrate Judge erred in failing to recommend

dismissal of Plaintiff’s race and retaliation claims in Counts One and Two that

Plaintiff affirmatively abandoned. Second, Defendant argues that the Magistrate

Judge erred in not requiring Plaintiff to plead the elements of his prima facie case

of race discrimination, retaliation, and hostile work environment.              Third,

Defendant argues that the Magistrate Judge erred in failing to consider the

arguments in Defendant’s reply brief, which showed that Plaintiff’s retaliation

claims in Count Two lack temporal proximity between the statutorily protected

activity and the adverse employment action. Finally, Defendant argues that the

Magistrate Judge erred in failing to consider Defendant’s reply arguments related

to Plaintiff’s hostile work environment claim.

       Having conducted the requisite de novo review of those parts of the R&R to

which Defendant objects, the Court overrules the second, third, and fourth

objections and, to the extent set forth herein, sustains the first objection. The Court


                                          3
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 4 of 13




concludes that Plaintiff has sufficiently stated claims for race discrimination,

retaliation, and hostile work environment. The Court therefore agrees with the

Magistrate Judge that the Motion to Dismiss should be denied.

      A.     Abandonment of Certain Race Discrimination and Retaliation
             Allegations

      Defendant correctly argues that Plaintiff has abandoned certain allegations

supporting his race discrimination and retaliation claims. In this regard, Plaintiff

initially alleged that there were eight different incidents forming the basis of his

claims for race discrimination, retaliation, and hostile work environment. These

eight incidents include the following:

      1.     On December 29, 2016, Supervisor Watson changed Plaintiff’s
      work schedule. (Compl. ¶ 28.a.)
      2.     On January 29, 2016, Supervisor Watson admonished Plaintiff
      to take breaks and lunch when instructed. (Id. ¶ 28.b.)
      3.     On April 3, 2017, Mr. Thompson issued a letter of warning
      dated April 1, 2017, for poor work performance. (Id. ¶ 28.c.)
      4.     On July 3, 2017, Mr. Thompson denied Plaintiff’s request to
      take Leave Without Pay (LWOP) on July 29, 2017. (Id. ¶ 28.d.)
      5.     On December 28, 2016, Mr. Thompson1 conducted an
      investigative interview with Plaintiff for allegedly failing to follow
      instructions and failure to deliver the mail. (Id. ¶ 29.b.)
      6.     On February 13, 2017, Supervisor Watson yelled at Plaintiff, in
      the presence of his co-workers, to leave the work room floor. (Id. ¶
      29.c.)
      7.     On February 13, 2017, Supervisor Watson accused Plaintiff of
      not reporting for a route count. (Id. ¶ 29.d.); and

1
  Plaintiff mistakenly alleged in this particular paragraph of the Complaint that
Supervisor Watson conducted the investigative interview. However, the other
allegations in the Complaint and the materials that Plaintiff submitted in opposition to
the Motion to Dismiss make clear that he meant to refer to Mr. Thompson.
                                           4
     Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 5 of 13




      8.    On March 17, 2017, Supervisor Watson informed Plaintiff that
      he had previously been instructed not to answer the lobby door after
      5:00pm. (Id. ¶ 29.e.)

      In response to Defendant’s Motion to Dismiss, Plaintiff has not abandoned

any causes of action, but Plaintiff has abandoned allegations that certain of these

incidents support the race discrimination and retaliation claims. In his brief in

opposition to the Motion to Dismiss, Plaintiff expressly stated the following

regarding the race discrimination claim:

      Mr. Griffin is alleging here only that the July 3, 2017 denial of his
      request to take Leave Without Pay constituted an adverse
      employment action relative to his discrimination claims based on race
      and/or color. He continues to proceed with the additional claims
      pursuant to both his retaliation claim and his hostile work
      environment claim.

(Doc. No. 21-1 at 14.) This is an unequivocal abandonment of any argument that

the other incidents support the race discrimination claim, and the Court agrees

with Defendant that the record should reflect the abandonment of these alleged

incidents with respect to Plaintiff’s race discrimination claim. Notwithstanding

the foregoing and considering the remaining alleged incident that Mr. Thompson

denied Plaintiff leave without pay, the Court still concludes that Plaintiff has

stated a plausible claim of race discrimination.

      Plaintiff likewise has abandoned any argument that certain of the incidents

alleged in the Complaint constitute materially adverse actions in support of the

retaliation claim. In the Motion to Dismiss, Defendant argued that Plaintiff has
                                           5
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 6 of 13




alleged no events for the fifth, sixth, seventh, and eighth incidents that could

objectively be construed as a materially adverse employment action. In response

to the Motion to Dismiss, Plaintiff did not address Defendant’s arguments with

respect to the seventh and eighth incidents. Therefore, the Court agrees with

Defendant that Plaintiff’s failure to respond with respect to those two incidents

amounts to an abandonment of any claim that those incidents constitute materially

adverse employment actions in support of the retaliation claim. See White v. Ga.

Dep’t of Motor Vehicle Safety, No. 1:06-cv-0124-TWT, 2006 WL 1466254, at *1 (N.D.

Ga. May 19, 2006) (“failure to respond to arguments relating to a claim constitutes

an abandonment of the claim”).2 As with the race discrimination claim, however,

the Court finds that the abandonment of these particular incidents is not fatal to

Plaintiff’s retaliation claim. The allegations that remain are sufficient to state a

claim for retaliation.

      B.     Pleading of Prima Facie Case

      Defendant next contends that the Magistrate Judge erred in failing to require

Plaintiff to plead the elements of his prima facie case of race discrimination,




2
 In his objections, Defendant argues that Plaintiff also abandoned any retaliation claim
related to the fourth incident. However, Defendant did not argue in its Motion to Dismiss
that the fourth incident could not be objectively construed as a materially adverse
employment action. Therefore, the Court finds no abandonment or waiver with respect
to the fourth incident.


                                           6
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 7 of 13




retaliation, and hostile work environment in accordance with the requirements set

forth in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929

(2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

The Court disagrees. Construing Plaintiff’s pro se Complaint liberally, the Court

finds that Plaintiff has alleged sufficient facts to support plausible claims of race

discrimination,3 retaliation, and a hostile work environment.

       C.     Causation Element of Retaliation Claim

       Defendant next asserts that the Magistrate Judge erred in failing to find that

Plaintiff’s retaliation claims lack temporal proximity between the statutorily

protected activity and the adverse employment actions.                    Plaintiff alleges

Defendant retaliated against him for filing complaints of discrimination in 2014,

2015, and 2016. Plaintiff further alleges that Defendant subjected him to retaliation

when Supervisor Watson and Mr. Thompson took various adverse actions against

him and treated him with hostility in 2016 and 2017. Defendant argues that the

alleged adverse actions are too distant from the time that Supervisor Watson and

Mr. Thompson each knew of Plaintiff’s protected activity to support Plaintiff’s

retaliation claims.




3
 The parties can test in discovery whether Jerilyn Morton, the alleged similarly-situated
comparator for the race discrimination claim, is indeed a similarly-situated comparator.
Plaintiff’s identification of an alleged similarly-situated comparator is certainly sufficient
at this stage of the litigation to permit the retaliation claim to proceed.
                                              7
     Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 8 of 13




      In the R&R, the Magistrate Judge points out that Plaintiff alleges Mr.

Thompson was made aware of Plaintiff’s EEOC activity on October 1, 2015 and

again on January 4, 2016. However, as relevant to the pending lawsuit, the first

adverse action that Mr. Thompson allegedly took against Plaintiff was conducting

the investigative interview of Plaintiff on December 28, 2016. An 11-month span

of time between Mr. Thompson’s awareness of Plaintiff’s protected activity and

his adverse actions is too large of a gap, without more, to satisfy the causation

requirement. See Henderson v. City of Birmingham, 826 F. App’x 736, 743 (11th

Cir. 2020) (finding passage of seven months insufficient to show close temporal

proximity between the statutorily protected activity and the adverse employment

action); Gilliam v. U.S. Dep’t of Veterans Affairs, 822 F. App’x 985, 990 (11th Cir.

2020) (finding three-month gap too long to support an inference of causation based

on temporal proximity alone).

      Likewise, Plaintiff alleges Supervisor Watson was notified of Plaintiff’s EEO

activity in June 2016. Yet, the first alleged adverse action that Supervisor Watson

took against Plaintiff was changing his work schedule on December 29, 2016. As

indicated above, this 6-month lapse of time between Supervisor’s Watson alleged

awareness of Plaintiff’s statutorily protected activity and the first adverse

employment action by Supervisor Watson is too long to permit an inference of

causation based on temporal proximity alone.


                                         8
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 9 of 13




       In late April or early May 2017, Plaintiff notified Marlon Ellis, Officer in

Charge of the Stockbridge Post Office, that Supervisor Watson and Mr. Thompson

were subjecting Plaintiff to discrimination and retaliation. Plaintiff also eventually

filed a formal EEO charge of discrimination on July 7, 2017. However, Plaintiff

does not allege that Mr. Thompson was aware of the protected activity in late April

or early May,4 and the only adverse employment action alleged to have occurred

after either of these instances of protected activity was when Mr. Thompson

denied Plaintiff’s request for leave without pay in July 2017. Thus, Plaintiff has

not alleged facts linking the adverse employment action in July 2017 to any

protected activity close in time to that alleged adverse action.

       Notwithstanding the foregoing, the Court construes the causal link broadly,

and Plaintiff has raised sufficient allegations to show that his protected activity

and the adverse actions are not wholly unrelated. See Shannon v. Bellsouth

Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (holding that a plaintiff can

establish a causal connection by showing that the defendant was “aware of the

protected conduct, and that the protected activity and the adverse actions were

not wholly unrelated”); Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th

Cir. 2001) (“The causal link element is construed broadly so that a plaintiff merely


4
 Plaintiff alleges that Mr. Ellis took no action to investigate his claims, and Plaintiff does
not suggest that Mr. Ellis informed anyone of Plaintiff’s contact with him complaining
of discrimination and retaliation.
                                              9
     Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 10 of 13




has to prove that the protected activity and the negative employment action are

not completely unrelated.”) (internal marks omitted). Lack of temporal proximity

defeats a retaliation claim only “in the absence of other evidence tending to show

causation.” Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004).

      Here, Plaintiff has alleged a continuing pattern of retaliatory actions that

could be considered other evidence of retaliation.         He also has alleged that

Supervisor Watson was intentionally trying to sabotage his work performance by

making false accusations regarding his performance and that Mr. Thompson has

been untruthful regarding his knowledge of Plaintiff’s prior EEO activity.

Plaintiff’s allegations, considered as a whole, are sufficient for the retaliation claim

to survive Defendant’s Motion to Dismiss. See Glover v. Dist. of Trustees of Palm

Beach State College, CASE NO. 9:19-CV-80968-ROSENBERG/REINHART, 2020

WL 3118469, at *4 (S.D. Fla. Jan. 23, 2020) (finding that allegations of pattern or

practice of retaliatory conduct were sufficient to plausibly plead causation element

of retaliation claim, notwithstanding nine-month time gap between statutorily

protected expression and primary adverse employment action about which

plaintiff complained); Dipietro v. City of Hialeah, 424 F. Supp. 2d 1286, 1293 (S.D.

Fla. 2020) (holding that alleged series of retaliatory acts raised a plausible inference

of causation at the motion-to-dismiss stage, notwithstanding nearly four-year gap

between the plaintiff's alleged protected activity and his termination); Matamoros


                                          10
     Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 11 of 13




v. Broward Sheriff’s Office, Case No. 0:18-cv-62813-KMM, 2019 WL 4731931, at *5

(S.D. Fla. June 8, 2019) (denying motion to dismiss where plaintiff had sufficiently

alleged facts of other evidence of retaliation, notwithstanding six-month gap

between filing of EEOC charge and alleged adverse employment actions); Joyner

v. City of Atlanta, CIVIL ACTION NO. 1:16-CV-1780-TWT-LTW, 2018 WL

1442931, at *5 (N.D. Ga. Feb. 23, 2018) (“A pattern of antagonism following the

protected conduct is one type of circumstantial evidence that shows a causal

connection.”). In sum, the Court finds that Plaintiff has alleged sufficient facts

plausibly stating a claim of retaliation.

      D.     Hostile Work Environment Claim

      Defendant’s final assignment of error is that the Magistrate Judge erred in

not recommending the dismissal of Plaintiff’s hostile work environment claim.

Defendant maintains that the Magistrate Judge failed to consider some of its

arguments as to why Plaintiff’s hostile work environment claim based on race and

retaliation should be dismissed.

      Defendant argues that the paragraph in Plaintiff’s Complaint supporting the

hostile work environment claim is nothing more than an impermissible formulaic

recitation of the elements. Defendant further argues that the omission of specific

facts to support the hostile work environment claim is fatal.            Defendant

particularly takes issue with Plaintiff’s purported failure to establish that, to the


                                            11
      Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 12 of 13




extent he was subjected to harassment, it was based on a protected characteristic.

Defendant also argues that Plaintiff has not alleged facts showing that the

harassment to which he was subjected was severe or pervasive enough to alter the

terms or conditions of his employment.

       After considering the issues raised with respect to the hostile work

environment claim de novo and after reviewing all of the allegations in Plaintiff’s

pro se Complaint, the Court agrees with the Magistrate Judge that the Complaint

sufficiently alleges a plausible hostile work environment claim.       Considered

separately, the alleged acts of Defendant may not come across as severe; however,

under the totality of the circumstances, a reasonable person could find Defendant’s

conduct to be pervasive enough to alter the terms or conditions of Plaintiff’s

employment. See Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 808

(11th Cir. 2010) (“Either severity or pervasiveness is sufficient to establish a

violation of Title VII.”). The Magistrate Judge correctly recommended that the

Court deny the Motion to Dismiss as to the hostile work environment claim.

IV.    CONCLUSION

       Based on the foregoing, the Court OVERRULES Defendant’s second, third,

and fourth objections and, to the extent set forth above, SUSTAINS the first

objection. The Court ADOPTS the R&R [Doc. No. 31] with the modifications

addressing those aspects of Plaintiff’s race discrimination and retaliation claims


                                         12
    Case 1:20-cv-00584-CC-LTW Document 38 Filed 04/06/21 Page 13 of 13




that Plaintiff has abandoned. Defendant’s Motion to Dismiss [Doc. No. 13] is

DENIED.

     SO ORDERED this 6th day of April, 2021.



                             s/ CLARENCE COOPER
                             CLARENCE COOPER
                             SENIOR UNITED STATES DISTRICT JUDGE




                                     13
